Title: From George Washington to Major General Philip Schuyler, 15 July 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York July the 15th 1776.

Inclosed You will receive a Letter from Congress, Which came to Hand this Morning, with a Copy of some resolves to which You will pay Your Attention as their Execution will be under Your Direction.

I have also enclosed a Letter for General Burgoyne Which I request You to seal & forward to him as soon as You have perused the Important & Necessary Resolves It contains.
The spirited Measures Congress have entered into, I am hopeful, will make the British Troops more regardful of that Faith, which ought to be preserved inviolate between Nations, & that the Rights of Humanity may not be Infracted in future.
Admiral Howe arrived on Friday last & We hourly expect his Fleet. The same Day, just before he came in, Two ships of War, one of 20 & the Other of 40 Guns, & three Tenders passed our Batteries without any certain Damage that I could perceive, tho an incessant Fire was kept up. They availed themselves of a Brisk & favorable Wind & Tide. Our last Intelligence is, that they are at Tappan Bay. You [may] readily conjecture a Variety of bad Purposes intended by this Manouvre. I am Dr Sir Your most Obedt Servt

Go: Washington


P.S. I directed Intelligence of the Ships passing by Us to be sent to Albany, That proper Precautions might be Used, to prevent Vessels falling into their Hands. This You will also Give Directions about.

